Title: From George Washington to Brigadier General James Potter, 18 October 1777
From: Washington, George
To: Potter, James



Sir.
Head Quarters Peter Wentz’s 18th October, 1777.

I congratulate you upon the glorious successes of our Arms in the North an account of which is enclosed. This singular favour of Providence is to be received with thankfulness and the happy moment which Heaven has pointed out for the firm establishment of American Liberty ought to be embraced with becoming spirit—it is incumbent upon every man of influence in his country to prevail upon the militia to take the field with that energy which the present crisis evidently demands. I have no doubt of your exerting yourself in this way—In the post which you now occupy you may render the most important services by cutting off the enemies convoys and communications with their Fleet, for this purpose you shall strain every nerve—there is another thing which I would suggest and leave you to judge of the practicability of it—I think that you might harrass the parties of the enemy on Province Island in such a manner as to produce a great Diversion in favour of Fort Mifflin. Let me again entreat you and through your means every one of any influence among the Militia, to exert it to the utmost in exciting them to the field where by seasonable Reinforcements the glorious work we have in hand will be completed. I am Your most h’ble Servt

Go Washington.

